Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 22, 2019 has been entered.

Status of the Application
This is a non-final action in response to applicant’s arguments filed on 04/08/2021.
Claim(s) 1-16, and 18-21 is/are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
	
Claim(s) 1, 3-4, 7, and 13 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan.

Regarding Claim 1
XU teaches 
receiving a probe trajectory including a vehicle mode of travel, a pedestrian mode of travel, or a combination thereof, (Para. 1, One area of interest has been the development of transportation mode detection for determining pedestrian and vehicle (car, bike, motorcycle, etc.) designated areas. However, when detecting probe ( pedestrian, vehicle, etc.) information, there is often enough ambiguity in the data to preclude classification as pedestrian or vehicle, respectively. This problem may be particularly acute in areas where both modes are used and/or both modes have similar characteristics (speed, direction, path, etc.). Accordingly, service providers and developers face significant technical challenges to enable higher certainty mode classification for travel locations, Para. 39, the probe trace data is gathered by 
indicating an amount of pedestrian data in the probe trajectory, (Para. 31, In another embodiment, the system 100 can model statistical patterns for a pedestrian mode of transport based on known pedestrian probe trace data. For a dataset of pedestrian data, a comparison may be made between the gathered pedestrian data and known pedestrian probe trace datasets. By this comparison, an analysis may be made as to quantify and qualify characteristics of pedestrian behavior within the obtained pedestrian probe trace datasets) .

XU does not teach but HOARE teaches
processing the probe trajectory to determine at least one speed value;, based on the at least one speed value, (Para. 62, Para. 62, At step 112 a different data input source 60-64 is prioritised for the purposes of calculating the ground speed data output 66 at step 108), determining a pedestrian probe detection metric; and ranking the probe trajectory among a plurality of probe trajectories based on the pedestrian probe detection metric, (Para. 62, In order to provide a metric of the reliability of data, most input data sources are provided with a confidence level indication. For example, in a GPS system (a type of GNSS), a `dilution of precision` or DOP is provided. Such a metric indicating the confidence in the data source may be used to rank data sources in terms of their reliability).


XU does not teach but Kaplan teaches, 
and at least one sinuosity value; and the at least one sinuosity value, (Para. 48, the road sinuosity for road segment R is the sum of the absolute value of rotation angles divided by the sum of the distances of the actual road to be traveled. The units for the road sinuosity may be radians/meter or radians per other measure of distance traveled. Contrary to the conventional definition of sinuosity described earlier, the road sinuosity of the exemplary embodiments increases if the distance decreases which corresponds to a road with little turns (i.e., more angles) compared to big turns).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of Kaplan. Doing so would determine a sinuosity value using a new road sinuosity to more accurately predict the time for traveling from point to point (See Para. 1 of Kaplan).

Apparatus claim 11 and computer readable medium 16 correspond to the method claimed in claim 1, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding claim 11 
XU further teaches 
 at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, (Para. 44, According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to).

Regarding Claim 16
XU further teaches 	
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps, (Para. 5, a computer-readable storage medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause, at least in part, an apparatus to).

Regarding Claim 3, XU Hoare and Kaplan teach(es) all of the elements of the independent claim 1, upon which claim 3 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.


classifying the probe trajectory as either a vehicle probe trajectory or a pedestrian probe trajectory based on the pedestrian probe detection metric, (Para. the probe trace data is gathered by conventional means such as by mobile device, GPS data, and like means and processed to include one or more probe traces, which follows the travel path of a mode of transport --pedestrian or non –pedestrian).

Apparatus claim 13 corresponds to the method claimed in claim 3, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 4, XU Hoare and Kaplan teach(es) all of the elements of the dependent claim 3, upon which claim 4 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 3 above.

XU further teaches	
wherein the classifying of the probe trajectory is based on comparing the pedestrian probe detection metric to a threshold, (Para. 41, In such case wherein the certainty is greater than a threshold, the probe trace dataset may classified as clear pedestrian or non-pedestrian data--as the case may be).

Regarding Claim 7, XU Hoare and Kaplan teach(es) all of the elements of the independent claim 1, upon which claim 7 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.

KAPLAN further teaches	
7 wherein the at least one sinuosity value is based on one or more turn angles indicated in the probe trajectory, (Para. 48, In other words, the road sinuosity for road segment R is the sum of the absolute value of rotation angles divided by the sum of the distances of the actual road to be traveled. The units for the road sinuosity may be radians/meter or radians per other measure of distance traveled. Contrary to the conventional definition of sinuosity described earlier, the road sinuosity of the exemplary embodiments increases if the distance decreases which corresponds to a road with little turns (i.e., more angles) compared to big turns)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of Kaplan. Doing so would provide a basis for a sinuosity value and use a new road sinuosity to more accurately predict the time for traveling from point to point (See Para. 1 of Kaplan).

Claim(s) 2, 12 and 18 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. .
	
Regarding Claim 2, XU Hoare and Kaplan teach(es) all of the elements of the independent claim 1, upon which claim 2 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.

XU does not teach but HUI	 teaches
wherein a designated top percentage of the plurality of probe trajectories is selected for generating pedestrian-related products based on the ranking, (Para. 44, The quality score for a geographic location is based on the type of geographic location. For example, a pedestrian-friendly geographic location can receive a higher quality score. A geographic location that is larger and can accommodate more users can have a higher quality score. The type of product or service of the geographic location can affect the quality score)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of HUI. Doing so would select values for generating products and use data to determine quality score (See Para. 44 of HUI).

Apparatus claim 12 and computer readable claim 18 corresponds to the method claimed in claim 2, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan, and further in view of Kirk, (U.S. Pub. No. US 2007/0189181 A1), hereinafter Kirk.

Regarding Claim 5, XU Hoare and Kaplan teach(es) all of the elements of the independent claim 1, upon which claim 5 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.

	XU does not teach but KIRK teaches
wherein the at least one speed value includes a speed standard deviation value and an average speed value of the probe trajectory, (Para. 18, wherein the filtering includes either determining a distribution of the probes in the subset, and removing from the subset any probe having speed more than two standard deviations from the normal of the distribution or determining an average speed of the probes in the subset, and removing from the subset any probe having a speed more than a predetermined amount away from the determined average speed)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of Kirk. Doing so would more particularly .

Claim(s) 6 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan, and further in view of Kirk, (U.S. Pub. No. US 2007/0189181 A1), hereinafter Kirk, and WATTS-FITZGERALD, (U.S. Pub. No. US 2016/0292999A1), hereinafter WATTS-FITZGERALD.

Regarding Claim 6, XU Hoare and Kaplan teach(es) all of the elements of the dependent claim 3, upon which claim 6 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 3 above.

	XU does not teach but WATTS-FITZGERALD teaches
wherein a higher standard deviation value for the speed standard deviation value increases the pedestrian probe detection metric, (Para. 69, In one scenario, the historical data may be assessed for a standard deviation over time to determine whether the degree of variance indicates a high or low strength for the one or more decay rates. In another embodiment, the user interface platform 109 may process the one or more varying decay rates based on speed variance data. In one embodiment, the varying decay rates are based on an assessment of the traffic speed variance data using historical information via the historical module 205. In multiple embodiments, user 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of WATTS-FITZGERALD. Doing so would increase the metric and provide for the user interface platform 109 may process and/or facilitate a processing of the real-time traffic data, the historical traffic data, or a combination thereof to determine traffic speed variance data for the one or more road (See Para. 69 of WATTS-FITZGERALD ).

XU does not teach but KIRK teaches
and wherein a higher speed value for the average speed value decreases the pedestrian probe detection metric, (Para. 18, wherein the filtering includes either determining a distribution of the probes in the subset, and removing from the subset any probe having speed more than two standard deviations from the normal of the distribution or determining an average speed of the probes in the subset, and removing from the subset any probe having a speed more than a predetermined amount away from the determined average speed)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of Kirk. Doing so would decrease the metric and determine the speed of each of the plurality of probes based on the stored location and historical data (See Para. 18 of Kirk).

Claim(s) 8-10, 14-15 and 19-20 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan, and further in view of Kirk, (U.S. Pub. No. US 2007/0189181 A1), hereinafter Kirk, and FOWE, (U.S. Pub. No. US 2017/0336213 A1), hereinafter FOWE. 

Regarding Claim 8, XU Hoare, Kaplan and Kirk teach(es) all of the elements of the dependent claim 5, upon which claim 8 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 5 above.

XU does not teach but FOWE teaches
wherein a higher value for the at least one sinuosity score increases the pedestrian probe detection metric, (Para. 76, As an example, the representative of the first metric may be a value being indicative of the suitability of the road segment based on spatial properties associated with the road segment, e.g., the value may be a measure how easy or not the road segment can be driven based on the spatial properties associated with the road segment, i.e. the suitability represents the suitability how suitable the road segment is for driving the road segment. For instance, if a road segment is a perfect straight road it can be assumed that it is easy to drive for an autonomous driven vehicle (ADV) and thus the representative of a first metric may reflect this by an appropriate value. Or, as another example, if a road segment if steep, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of FOWE. Doing so would increase the metric and be representative of a first metric associated with spatial properties associated with a road segment of the at least one road segment may be indicative of spatial properties of the road segment that influences autonomous driving, e.g., how steep the road segment is, and/or how sinuous the road segment is, and/or the number of intersections on the road segment, and/or the number of lanes (See Para. 76 of Fowe).

Claim(s) 10, 14-15 and 19-20 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan, and further in view of FOWE, (U.S. Pub. No. US 2017/0336213 A1), hereinafter FOWE. 

Regarding Claim 9, XU Hoare and Kaplan teach(es) all of the elements of the independent claim 1, upon which claim 9 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.

XU does not teach but FOWE teaches
splitting the probe trajectory into a plurality of chunks, wherein the pedestrian probe detection metric is determined individually for the plurality of chunks, (Para. 3, According to a first exemplary aspect of the invention, a method is disclosed, which comprises holding available, by at least a first apparatus, data associated with each road segment of at least one road segment, said data comprising (i) representative of a first metric associated with spatial properties associated with the respective road segment; (ii) at least one representative of a second metric associated with at least one dynamic event associated with the respective road segment; and (iii) at least one representative of a third metric associated with a speed associated with the respective road segment, and wherein the method comprises, for at least one road segment of the at least one road segment, providing, by said at least one first apparatus, a safety data of the respective road segment at least partially based on the representative of the first metric, the at least one representative of the second metric and the at least one representative of the third metric associated with the respective road segment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified probe trajectory mode detection of XU to incorporate the teachings of FOWE. Doing so would determine a metric individually and be representative of a first metric associated with spatial properties associated with a road segment of the at least one road segment may be indicative of spatial properties of the road segment that influences autonomous driving, e.g., how steep the road segment is, and/or how sinuous the road segment is, and/or the number of intersections on the road segment, and/or the number of lanes (See Para. 76 of Fowe).

Apparatus claim 14 and computer readable medium 19 correspond to the method claimed in claim 9, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.
	
Regarding Claim 10, XU Hoare, Kaplan and FOWE teach(es) all of the elements of the dependent claim 9, upon which claim 10 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 9 above.

XU does not teach but FOWE teaches
wherein the probe trajectory is recursively split into subsequently smaller lengths until a homogeneity criterion is met, until a number or probe points in a chunk of the plurality of chunks is less than a threshold, or a combination thereof, (Para. 149, According to an example of an embodiment, the representative v.sub.i(t) may be determined to be proportional to a the speed associated with the road segment i. Then, an increasing value of the representative of the third metric v.sub.i(t) indicates an increasing suitability of driving. Furthermore, as an example, if the speed exceeds a first threshold the representative of the third metric v.sub.i(t) may be set to v.sub.i(t)=v.sub.end, and, optionally, if speed is equal or below a second threshold the representative of the third metric v.sub.i(t) may be set to v.sub.i(t)=v.sub.start, wherein the second threshold is lower than the first threshold, and wherein the second threshold may be zero speed).


Apparatus claim 15 and computer readable medium 20 correspond to the method claimed in claim 10, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Claim(s) 21 is/are rejected under 35 U.S.C. § 103 as being un-patentable over XU, (U.S. Pub. No. US 2016/0293001 A1), hereinafter XU, in view of, Hoare, (U.S. Pub. No. US 2017/0174224 A1), hereinafter Hoare, and Kaplan, (U.S. Pub. No. US 2017/0167889 A1), hereinafter Kaplan, and further in view of FOWE, (U.S. Pub. No. US 2017/0336213 A1), hereinafter FOWE, and Stenneth, (U.S. Pub. No. US 2015/0170514 A1), hereinafter Stenneth.
	
Regarding Claim 21, Xu, Hoare, Kaplan and Kirk teach(es) all of the elements of the dependent claim 9, upon which claim 21 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 9 above.
	
Regarding Claim 21, Xu, Hoare, Kaplan and Kirk  do not teach but Stenneth teaches	
	
	
wherein the splitting is further based on length, a number of probes points, or a combination thereof so that each of the plurality of chunks has equal length and equal probes (Para. 61 In certain embodiments, the size of the spatial sliding window is dynamic (i.e., adjustable). In another embodiment, the size of the spatial window is fixed. As discussed above, in certain embodiments, the road being analyzed may be split or divided into a plurality of segments of equal or varying length by perpendicular bisectors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data splitting of Fowe to incorporate the teachings of Stenneth. Doing so would split the data into equal lengths (See Para. 61 of Stenneth).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive to overcome all of the rejections from the most recent Office Action.  Details are provided below. 

Arguments on Claim Rejections -35 USC § 103
Applicant's arguments are directed to newly added and/or amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification.
Applicant argues that none of the cited prior art references teach the newly amended independent claim language of indicating an amount of pedestrian data in the probe trajectory. Examiner respectfully disagrees.
XU teaches (Para. 31, In another embodiment, the system 100 can model statistical patterns for a pedestrian mode of transport based on known pedestrian probe trace data. For a dataset of pedestrian data, a comparison may be made between the gathered pedestrian data and known pedestrian probe trace datasets. By this comparison, an analysis may be made as to quantify and qualify characteristics of pedestrian behavior within the obtained pedestrian probe trace datasets) .
Specifically XU cites “quantify and qualify characteristics of pedestrian behavior within the obtained pedestrian probe trace datasets”, where quantify corresponds to indicating an amount, “pedestrian behavior within the obtained pedestrian probe trace datasets” corresponds to pedestrian data in the probe trajectory.
Applicant argues that the cited prior arts do not teach newly added claim 21.

Applicant argues the combination in the obviousness rejections are improper because they do not state application to the same specific narrower field of that particular portion of claim element. However, the cited art both relates to the broader field of the invention, and also solve the same problem as the specific claim elements. Motivations have been update to clarify this relationship.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/T.J.F./
Examiner, Art Unit 3623                 

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623